Walker, J.
Had the Superior Oourfc of DeKalb county jurisdiction of this case? The act of 1859,pamjp. 48, says : “ Ho suit against a Railroad Company in this State shall hereafter be dismissed for want of jurisdiction iu the Court in the *145county in which said suit may be pending, or hereafter brought; provided the road of such company is located in, or shall run through, the county in which such suit is or may be pending; provided, further, the cause of action arose, or the contract was made, or to be performed in the county where the suit is instituted.” The Code, sec. 3313, says: “All civil cases in law (except as hereinafter provided) shall be tried in the county wherein the defendant resides.” Section 3317 provides for suing Railroad companies in the county where the cause of action originated, for the recovery of damages caused “ by the running of the cars or engines; ” and, also, on all- contracts to le performed in the county where suit is brought.” Here, it will be observed, the words “ the cause of action arose, or the contract was made,” and which are found in the Act of 1859, are omitted. These two classes are not within those excepted out of the general provision made by section 3313. We think, therefore, that the two sections of the Code cited show clearly that a ease like this must he sued “ where the defendant resides; ” that Richmond, and not Delvalb county, lias jurisdiction of this case; and that the action must be dismissed.
Judgment reversed.